Title: From John Quincy Adams to George Washington Adams, 1 September 1811
From: Adams, John Quincy
To: Adams, George Washington


                        No 1.Letter. 1.My dear Son
                            St Petersburg 1st. September 1811
                        
                        In your letter of 18 January to your Mama, you mentioned that you read to your Aunt Cranch a chapter in the Bible, or a Section of Dr. Doddridges annotations every evening, this information gave me great pleasure, for so great is my veneration for the Bible & so strong my belief that when duly read & meditated upon, it is of all the books in the world, that which contributes most to make men good, wise, & happy, that the earlier my children begin to read it & the more steadily they pursue the practice of reading it throughout their lives, the more lively & confident will be my hopes that they will prove useful citizens to their Country respectable members of society & a real blessing to their Parents.But I hope that you have now arrived at an age to understand that reading even of the Bible, is a thing in itself neither good nor bad, but that all the good that can be drawn from it, is, by the use & improvement of what you have read with the help of your own reflections—young people sometimes boast of how many books & how much they have read, when instead of boasting they ought to be ashamed of having wasted so much time to so little profit—I advise you my son, in whatsoever you read, & most of all in reading the Bible to remember that it is for the purpose of making you wiser & more virtuous.I have myself for many years made it a practice to read through the Bible once every year. I have always endeavoured to read it with the same spirit & temper of mind which I now recommend to you. That is with the intention & desire that it may contribute to my advancement in Wisdom & Virtue My desire is indeed very imperfectly successful, for like you & like the Apostle Paul, I find a law in my members warring against the law of my mind but as I know that it is my nature to be imperfect, so I know it is my duty to aim at perfection, & feeling & deploring my own frailties, I can only pray Almighty God for the aid of his spirit to strengthen my Good desires & to subdue my propensities to evil—For it is from him that every Good & every perfect Gift decends.—My custom is, to read four or five Chapters of the bible every morning immediately after rising from bed. It employs almost an hour of my time & seems to me the most suitable manner of beginning the day. But as other cares, duties & occupations engage the remainder of it, I have perhaps never devoted a sufficient portion of my hours to meditation upon what I have read—Even meditation itself is often fruitless—unless it has some special object in view. usefull thoughts arise in the mind and pass away without being remembered or ever applied to any good purpose, like seed scattered upon the surface of the ground which the birds devour or the wind blows away, or which rots without taking root however good the soil may be upon which it is cast.we are all my dear George unwilling to confess our own infirmities even to ourselves and when our own consciences are too honest to conceal them from us our self love is always busy either in attempting to disguise them to us under false and delusive colours, or in seeking out excuses and apologies to reconcile them to our own minds—thus although I am always sensible that I have not derived from my assiduous perusal of the Bible (and I might apply the same remark to almost every thing else that I do) all that the benefit that I might and ought. I am as constantly endeavouring to persuade myself that it is not my own fault—sometimes I say to myself I do not understand what I have read. I cannot help it—I did not make my own understanding—there are many things in the Bible hard to be understood as St Peter expressly says by Pauls Epistles—some are hard in the Hebrew and Greek—the original Languages in which the Scriptures were written—some are harder still in the translations. I have been obliged to lead a wandering Life about the world and scarcely ever have at hand the Books which might help me to surmount the difficultiesConscience sometimes asks the question whether or my not my understanding many passages is not owing to my want of attention in reading them—I must admit that it is a full proof of which is that every time I read the Book through, I do understand some passages which I never understood before; and which I should have understood at a former reading had it been affected with a sufficient degree of attention—then in answer to myself I say, it is true—but I cannot always command at all my own attention: and never can to the degree that I should wish—my mind is oftentimes so full of other things—absorbed in bodily pain, or engrossed by passions or distracted by Pleasures, or exhausted by dissipation that I cannot give to my proper daily employment the attention that I gladly would, and that is absolutely necessary to make it “fruitful of good works,” this acknowledgement of my weakness is just—but for how much of it I am still accountable to myself and to God. I hardly dare acknowledge to myself—is it bodily pain. how often was that brought upon me by my own imprudence and folly? was it Passion—Heaven has given to every human being the Power of controuling his Passions and if he neglects or looses it the fault is his own, and he must be answerable for it. Was it pleasure? Why did I indulge it? was it Dissipation. this is the most inexcusable of all, for it must have been occasioned by my own thoughtlessness or irresolutionIt is of no use to discover our own faults and infirmities unless the discovery prompts us to amendment—I have thought that if in addition to the daily hour which I give to the reading of the bible—I should also from time to time and especially on Sundays apply another occasional Hour to communicate to you the reflections which arise in my mind upon its perusal it might not only tend to fix and promote my own attention to the excellent Instructions of that Book, but perhaps also your advancement into knowledge and Wisdom—at your age it is probable that you have still greater difficulties to understand all that you read in the Bible, than I have at mine, and if you have as much self observation as your letters shew, you will be sensible of as much want of attention both voluntary and involuntary as I have acknowledged in myself—I intend therefore for the purpose of contributing to your improvement and my own, to write you several letters in due time to follow this, and in which I shall endeavour to shew you how you may derive the most advantage to yourself from the perusal of the Scriptures—It is probable that when you receive the letters you will not on first reading them entirely understand them—if that should be the Case ask your Grand Parents or your uncle and Aunt to explain them to you, and if you still find them too hard, put them upon file and lay them by two or three years after which read them again, and you will find them easy enough.It is essential my Son in order that you may go through this Life with comfort to yourself and usefullness to your fellow creatures that you should form and adopt certain principles for the Government of your own conduct and temper—unless you have such rules and principles there will be numberless occasions on which you will have no guide for your Government but your Passions—In your Infancy and youth you have been and will be for some years under the authority and controul of your friends and instructors—you must soon come to the age when you must govern yourself, you have already come to that age in many respects—you know the difference between right and wrong—you know some of your duties, and the obligation you are under of becoming acquainted with them all—it is in the bible that you must learn them, and from the bible how to practice them.those Duties—are to God—to your fellow creatures—and to yourself “thou Shalt love the Lord thy God with all thy heart and with all thy soul, and with all thy mind and with all thy strength and thy neighbour as thyself” Luke X. 27th Math 22 40“On these two Commandments (Jesus Christ expressly says) hang all the Law and the Prophets” that is to say that the whole purpose of divine revelation is to unculcate them efficaciously upon the minds of men you will perceive that I have spoke of duties to yourself, distinct from those to God and to your fellow creatures—while Jesus Christ speaks only of two Commandments—the reason is because Christ and the commandments repeated by him consider self love as so implanted in the heart of every man by the law of his nature—that it required no other commandment to establish its influence over the heart of every man by the law of his nature and so great do they know its power to be that they demand no other measure for the love of our neighbour than that which they know we shall have for ourselves. But from the love of God and the Love of our Neighbour result duties to ourselves as well as to them, and they are all to be learnt in equal perfection by searching the Scriptures.let us then search the Scriptures—and in order to pursue our inquiries with methodical order, let us consider the various sources of Instruction that we may draw from, in this study—the Bible contains the revelation of the Will of God. it contains the History of the Creation of the World and of mankind—and after wards,the history of one peculiar Nation—certainly the most extraordinary Nation that has ever appeared upon Earth—It contains a system of Religion and of Morality, which we may examine upon its own merits, independent of the Sanction it receives from being the world of God: and it contains a numerous collection of Books written at different ages of the World. by different authors, which we may survey as curious monuments of antiquity and as literary compositions—In what light soever we regard it—whether with reference to Revelation to History to Morals or to Literature it is an invaluable and inexhaustable mine of knowledge and virtue.I Shall number seperately these letters that I may mean to write you on the subject of the Bible—and as after they are finished, I shall perhaps ask you to read them all together, or to look over them again myself. You must keep them on a seperate file. I wish that hereafter they may be usefull to your Brothers and Sister as well as to you—as you will receive every one of them as a token of my affection for you during my absence. I pray they may be all be worthy of being read by them all with benefit to themselves if it please God that they may live to be able to understand them.from your affectionate Father
                        
                            A
                        
                      
                    